
	

114 HR 1533 IH: Medical Device Tax Elimination Act
U.S. House of Representatives
2015-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1533
		IN THE HOUSE OF REPRESENTATIVES
		
			March 23, 2015
			Ms. Adams (for herself, Ms. Tsongas, Mr. Cartwright, Mr. Higgins, and Mr. Polis) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to repeal the excise tax on medical devices, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Medical Device Tax Elimination Act. 2.Repeal of medical device excise tax (a)In generalChapter 32 of the Internal Revenue Code of 1986 is amended by striking subchapter E.
			(b)Conforming amendments
 (1)Section 4221(a) of such Code is amended by striking the last sentence. (2)Section 6416(b)(2) of such Code is amended by striking the last sentence.
 (c)Clerical amendmentThe table of subchapters for chapter 32 of such Code is amended by striking the item relating to subchapter E.
 (d)Effective dateThe amendments made by this section shall apply to sales after the date of the enactment of this Act.
			3.Limitation on section 199 deduction attributable to oil, natural gas, or primary products thereof
 (a)Denial of deductionSection 199(c)(4) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:
				
 (E)Special rule for certain oil and gas incomeIn the case of any taxpayer who is a major integrated oil company (as defined in section 167(h)(5)(B)) for the taxable year, the term domestic production gross receipts shall not include gross receipts from the production, transportation, or distribution of oil, natural gas, or any primary product (within the meaning of subsection (d)(9)) thereof..
 (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2014. 4.Prohibition on using last-in, first-out accounting for major integrated oil companies (a)In generalSection 472 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
				
 (h)Major integrated oil companiesNotwithstanding any other provision of this section, a major integrated oil company (as defined in section 167(h)(5)(B)) may not use the method provided in subsection (b) in inventorying of any goods..
			(b)Effective date and special rule
 (1)In generalThe amendment made by subsection (a) shall apply to taxable years beginning after December 31, 2014.
 (2)Change in method of accountingIn the case of any taxpayer required by the amendment made by this section to change its method of accounting for its first taxable year beginning after December 31, 2014—
 (A)such change shall be treated as initiated by the taxpayer, (B)such change shall be treated as made with the consent of the Secretary of the Treasury, and
 (C)the net amount of the adjustments required to be taken into account by the taxpayer under section 481 of the Internal Revenue Code of 1986 shall be taken into account ratably over a period (not greater than 8 taxable years) beginning with such first taxable year.
					5.Modifications of foreign tax credit rules applicable to major integrated oil companies which are
			 dual capacity taxpayers
 (a)In generalSection 901 of the Internal Revenue Code of 1986 is amended by redesignating subsection (n) as subsection (o) and by inserting after subsection (m) the following new subsection:
				
					(n)Special rules relating to major integrated oil companies which are dual capacity taxpayers
 (1)General ruleNotwithstanding any other provision of this chapter, any amount paid or accrued by a dual capacity taxpayer which is a major integrated oil company (as defined in section 167(h)(5)(B)) to a foreign country or possession of the United States for any period shall not be considered a tax—
 (A)if, for such period, the foreign country or possession does not impose a generally applicable income tax, or
 (B)to the extent such amount exceeds the amount (determined in accordance with regulations) which— (i)is paid by such dual capacity taxpayer pursuant to the generally applicable income tax imposed by the country or possession, or
 (ii)would be paid if the generally applicable income tax imposed by the country or possession were applicable to such dual capacity taxpayer.
								Nothing in this paragraph shall be construed to imply the proper treatment of any such amount not
 in excess of the amount determined under subparagraph (B).(2)Dual capacity taxpayerFor purposes of this subsection, the term dual capacity taxpayer means, with respect to any foreign country or possession of the United States, a person who— (A)is subject to a levy of such country or possession, and
 (B)receives (or will receive) directly or indirectly a specific economic benefit (as determined in accordance with regulations) from such country or possession.
 (3)Generally applicable income taxFor purposes of this subsection— (A)In generalThe term generally applicable income tax means an income tax (or a series of income taxes) which is generally imposed under the laws of a foreign country or possession on income derived from the conduct of a trade or business within such country or possession.
 (B)ExceptionsSuch term shall not include a tax unless it has substantial application, by its terms and in practice, to—
 (i)persons who are not dual capacity taxpayers, and (ii)persons who are citizens or residents of the foreign country or possession..
			(b)Effective date
 (1)In generalThe amendments made by this section shall apply to taxes paid or accrued in taxable years beginning after December 31, 2014.
 (2)Contrary treaty obligations upheldThe amendments made by this section shall not apply to the extent contrary to any treaty obligation of the United States.
				
